

116 HR 5762 IH: Transforming Hiring in Rural Industries and Vital Economies Act of 2020
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5762IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Mr. Cartwright (for himself, Mr. Rogers of Kentucky, Mr. Bishop of Georgia, Mr. Costa, Mr. Pappas, Mrs. Bustos, and Mr. Balderson) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo establish a White House Rural Council, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transforming Hiring in Rural Industries and Vital Economies Act of 2020. 2.White House Rural Council (a)EstablishmentThere is established in the Executive Office of the President a White House Rural Council (in this section referred to as the Council).
			(b)Membership
 (1)ChairThe Secretary of Agriculture shall serve as the Chair of the Council. (2)MembersThe Council shall be composed of the heads of the following:
 (A)The Department of the Treasury. (B)The Department of Defense.
 (C)The Department of Justice. (D)The Department of the Interior.
 (E)The Department of Commerce. (F)The Department of Labor.
 (G)The Department of Health and Human Services. (H)The Department of Housing and Urban Development.
 (I)The Department of Transportation. (J)The Department of Energy.
 (K)The Department of Education. (L)The Department of Veterans Affairs.
 (M)The Department of Homeland Security. (N)The Environmental Protection Agency.
 (O)The Federal Communications Commission. (P)The Office of Management and Budget.
 (Q)The Office of Science and Technology Policy. (R)The Office of National Drug Control Policy.
 (S)The Council of Economic Advisers. (T)The Domestic Policy Council.
 (U)The National Economic Council. (V)The Small Business Administration.
 (W)The Council on Environmental Quality. (X)The White House Office of Public Engagement and Intergovernmental Affairs.
 (Y)The White House Office of Cabinet Affairs. (Z)Any other department, agency, or office of the executive branch as the President or Secretary of Agriculture may designate.
 (3)DesigneesAny member of the Council may designate a senior-level official, who is employed full-time in the department, agency, or office of such member, to carry out the duties of the member under this section.
 (c)MeetingsNot later than six months after the date of the enactment of this Act, and every six months thereafter, the Council shall convene a meeting of representatives of the executive departments, agencies, and offices represented on the Council to develop plans to coordinate the efforts of such executive departments, agencies, and offices and facilitate efficient services to stakeholders. At such meetings, each such representative shall—
 (1)share information regarding the rural economic development efforts and activities of the representative’s executive department, agency, or office;
 (2)identify opportunities for collaboration and coordination of research agendas, vulnerability assessments, data collection and analysis, and planning and implementing rural economic development projects;
 (3)identify rural economic development information needs, research gaps, and decision support needs that are not met by any executive department, agency, or office represented on the Council and make available such identification for purposes of information to be submitted to the Council;
 (4)identify common and complementary goals for rural economic development within each region to be prioritized for the coming year and beyond;
 (5)identify barriers to rural economic development planning and implementation that can be overcome or minimized through Federal action and specific suggestions for improvement;
 (6)evaluate progress and jointly develop a strategy for realizing rural economic development-related goals, including clearly identified responsibilities by each collaborating regional office, center, or program; and
 (7)share experiences and best practices in stakeholder engagement and communication, decision support, and economic development interactions that support the realization of identified rural economic development goals.
 (d)DutiesThe Council shall carry out the following: (1)Coordinate with the Domestic Policy Council and the National Economic Council to develop the policy of the Council.
 (2)Coordinate with departments, agencies, and offices of the executive branch to develop policy recommendations that promote economic prosperity and quality of life in rural areas (as defined by the Secretary of Agriculture) throughout the United States.
 (3)Make recommendations to the President, through the Director of the Domestic Policy Council and the Director of the National Economic Council, on how to best use Federal investments in rural areas for the purpose of facilitating job growth and economic development.
 (4)Coordinate and increase the effectiveness of Federal engagement with rural stakeholders, including agricultural organizations, small businesses, education and training institutions, health care providers, telecommunications services providers, research and land grant institutions, law enforcement, State, local, and Tribal governments, and nongovernmental organizations regarding the needs of rural areas throughout the United States.
 (5)Coordinate Federal efforts directed toward the growth and development of geographic regions that encompass both urban and rural areas.
 (6)Identify and facilitate rural economic opportunities associated with energy development, outdoor recreation, and other conservation-related activities.
 (e)AdministrationThe Secretary of Agriculture (or staff designated by the Secretary) shall provide to the Council administrative support services and additional resources, as appropriate, to the extent permitted by law and within existing appropriations. The Secretary shall determine the amount of funding and personnel necessary for the Council to carry out its duties and the amount of funding and personnel each department, agency, or office represented on the Council should contribute in order for the Council to carry out such duties. Such department, agency, or office shall, upon the request of the Secretary, make available to the Council personnel, administrative support services, and information.
 (f)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized.
			